On January 2, 1940, the appellee, Charles E. Loy, purchased the premises of the appellant at a sheriff's sale to satisfy an execution issued out of the circuit court of Cook county. The appellant filed a petition to have the sale vacated on the ground that the newspaper in which the notice of sale was published was not a secular newspaper of general circulation, as required by the statute. The circuit court entered an order denying the motion of the appellant and this appeal followed.
We have no jurisdiction to decide this appeal because a freehold is not involved in a proceeding wherein a judgment debtor in an execution sale, seeks to have the sale set aside and the certificate of purchase issued by the master or the sheriff, declared void, because the certificate does not convey title.Charleston State Bank v. Brooks, 197 Ill. 388.
The cause is transferred to the Appellate Court for the First District.
Cause transferred. *Page 482